               Case 4:19-cv-01751-DMR Document 17 Filed 07/15/19 Page 1 of 2



 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5
   Ben Rosenfeld (SBN 203845)
 6 ben.rosenfeld@comcast.net
   ATTORNEY AT LAW
 7 3330 Geary Blvd., 3rd Floor East
   San Francisco, CA 94118
 8 Tel: (415) 285-8091
   Fax: (415) 285-8092
 9
   Attorneys for Defendant
10 ISIS LOVECRUFT

11
                                  UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
13

14 PETER TODD, an individual,                   Case No.: 4:19-cv-01751-DMR
15                 Plaintiff,                   NOTICE OF APPEARANCE OF
                                                NICHOLAS A. ROETHLISBERGER ON
16 vs.                                          BEHALF OF DEFENDANT
17 SARAH MICHELLE REICHWEIN aka ISIS
   AGORA LOVECRUFT, an individual,
18
             Defendant.
19

20

21 / / /

22 / / /

23

24

25

26

27

28

           NOTICE OF APPEARANCE OF NICHOLAS A. ROETHLISBERGER ON BEHALF OF DEFENDANT
                                       (No. 4:19-cv-01751-DMR)
              Case 4:19-cv-01751-DMR Document 17 Filed 07/15/19 Page 2 of 2



 1          TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

 2          PLEASE TAKE NOTICE that Nicholas A. Roethlisberger of Kwun Bhansali Lazarus

 3 LLP, hereby enters an appearance as counsel for Defendant in the above-referenced action.

 4 Please serve said counsel with all pleadings and notices in this action.

 5          Nicholas A. Roethlisberger
            nroethlisberger@kblfirm.com
 6          KWUN BHANSALI LAZARUS LLP
            555 Montgomery St., Suite 750
 7          San Francisco, CA 94111
            Tel: (415) 630-2350
 8

 9          Dated: July 15, 2019                  KWUN BHANSALI LAZARUS LLP

10
                                                  By: /s/ Nicholas Roethlisberger
11                                                        Nicholas Roethlisberger
12                                                Attorneys for Defendant
                                                  ISIS LOVECRUFT
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

        NOTICE OF APPEARANCE OF NICHOLAS A. ROETHLISBERGER ON BEHALF OF DEFENDANT
                                  (No. 4:19-cv-01751-DMR) – 1
